Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/5/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “common colors which are commonly assigned to gaming chips having different values.”  Yet it is unknown what colors are common and uncommon for the other recited colors to be interposed between.  Short of indicating specific colors it is impossible to define the bounds of this claim.  To advance prosecution, the claim is interpreted as wherein the designated colors are respectively interposed.  Appropriate attention is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 33-66 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 2009/0075725 to Koyama.

In Reference to Claim 33
	Koyama discloses a chip inspection system (Fig. 8) that inspects gaming chips, the inspection system comprising:
an area 301 in which can be placed, in a stacked manner, a plurality of gaming chips (Figs. 1, 8) that include (a) first gaming chip information (chip 30 has a tag 34 read by reader 38 [0057]) and (b) second gaming chip information, the second gaming chip information provided in an optically readable form on respective side surfaces of the gaming chips (bar code reader 1012 reads periphery of each chip ([0019]); and
an inspecting device configured to inspect the gaming chips placed in the area (bar code reader 102 Fig. 1, 8 [0019]), the inspecting device includes:
a first reader configured to acquire the first gaming chip information of all of the gaming chips placed in the area (tag reader 38);
a second reader configured to optically read the side surfaces of the gaming chips placed in the area (bar code reader 102); and
a processor (in one embodiment processor 110 is connected to all reader [0053]) configured to determine, respectively for each gaming chip of the plurality of gaming chips placed in the area, whether there is a discrepancy between (a) the respective a plurality of first gaming chip information acquired by the first reader for the respective plurality of gaming chip and chips correspond to (b) the respective a plurality of second gaming chip information acquired by the second reader for the respective second plurality of gaming chip chips to thereby determine whether the gaming chips placed in the area are in a pass state or a fail state (counterfeit [0072, does not match [0027, 0068]).

In Reference to Claims 34 and 35
	The chips include common information portions for inclusion of respective {individual} common information of the respective gaming chips (individual, common data includes weight, bar code, denomination, color [0070, 0071]) and detection of a counterfeit state when data does not match  ([0027, 0042, 0077]).

In Reference to Claim 36
	Koyama discloses a counterfeit condition when first gaming chip information acquired by the first reader does not coincide with the individual identification information of a plurality of pieces of second gaming chip information acquired by the second reader ([0068, 0072]).

In Reference to Claim 37
	Koyama discloses color indicative of specific chips [0027]).



In Reference to Claims 38 and 57-58
Koyama discloses a storage unit information can be stored in the chip tag [0034] or at the processor Fig. 6 110 for first or second gaming chip information of the gaming chips authorized to be placed in the area, and
wherein the processor is configured to determine that the plurality of gaming chips placed in the area in the fail {counterfeit 0042} state when a plurality of pieces of individual identification information of the respective first gaming chip information of the respective gaming chips acquired by the first reader or a plurality of pieces of individual identification information of the respective second gaming chip information of the respective gaming chips acquired by the second reader do not coincide {match 0027} with a plurality of pieces of individual identification information of the first and second gaming chip information stored in the storage unit (See also [0021]).

In Reference to Claim 39
	Koyama discloses processor 110 determines chips placed in area 301 (Fig. 8) wherein the processor is configured to determine that a plurality of the gaming chips placed in the area are in the fail state when a number of pieces of the first gaming chip information acquired by the first reader or a number of pieces of the second gaming chip information acquired by the second reader is not a predetermined number (Koyama detects random number of chips displayed which is not a predetermined number).

In Reference to Claim 40
	Koyama discloses chip color information indicating respective values of the gaming chips as the second gaming chip information (part of ID tag 34 information [0027]), and include respective value information identifying respective values of the gaming chips as the first gaming chip information ([0048, 0055]); and the processor is configured to determine that a plurality of the gaming chips placed in the area are in the fail state when the color information does not coincide with the value information of the first gaming chip information ([0027, 0068]).

In Reference to Claim 41
	Koyama discloses second gaming chip information further includes respective value information of the respective gaming chips in addition to the color information ([0027, 0048]); and the inspection system further includes a display via which the inspection system is configured to display a result of the determination that distinguishes between those of the gaming chips that are in the pass state and those of the gaming chips that are in the fail state  (display 202 [0021]), so that a respective one of the gaming chips that is in the fail state can be identified when a value of the respective gaming chip indicated by the color information in the second gaming chip information of the respective gaming chip does not coincide with the value information of the second gaming chip information, the value information of the first gaming chip information of the respective gaming chip, or a combination thereof (counterfeit chips identified when chip information does not match [0027, 0068]).

In Reference to Claim 42
	Koyama discloses second gaming chip information further includes respective value information of the respective gaming chips in addition to the color information (0048, 0055]) and the processor is configured to determine that a plurality of the gaming chips placed in the area are in the fail state when a value of a respective one of the gaming chips indicated by the color information in the second gaming chip information of the respective gaming chip does not coincide with the value information of the second gaming chip information, the value information of the first gaming chip information, or a combination thereof ([0027, 0068]).

In Reference to Claim 43
	Koyama determines the number of chips and respective values and colors ([0027, 0055, 0068]) and a total value of the chips (value of the gaming chips [0026]).

In Reference to Claim 44
	Koyama discloses processor 110 determines the chips placed in area 301 (Fig. 8) and value of the chip information of the gaming chips {90055]).

In Reference to Claim 45
	Koyama discloses first data in radio tags 34 of the gaming chips ([0018]).

In Reference to Claim 46
	Koyama discloses first and second gaming chip information (0019, 0048, 0050, 0026, 0027, 0055, 0068]), and chip information includes group information indicating respective groups to which respective ones of the gaming chips belong, and the groups are classified in accordance with respective values (denomination 0038]).

In Reference to Claim 47
	Kpyama discloses wherein: the second gaming chip information includes respective designated colors indicating ([0027]) and respective values of the gaming chips on respective side surfaces of the gaming chips ([0027, 0030], periphery [0019]), the second reader comprises: a camera configured to capture an image of the side surfaces of the gaming chips placed in the area (bar code reader 102); and 
a processor that is configured to: analyze the image captured by the camera; identify and output the respective designated colors of each of the plurality of gaming chips based on the analysis; and identify and output the respective values of the plurality of gaming chips in accordance with the identified designated colors (processor (in one embodiment processor 110 is connected to all reader [0053])

In Reference to Claim 48
	Koyama discloses wherein the various colors ([0027]).

In Reference to Claims 49 and 50-51
	Koyama discloses a bar code which is invisible to the naked eye but readable with a reader [0019, 0048]) and a camera to analyze and identify the chips ([0019, 0048, 0050).  Specifically, an infrared camera emitting fluorescent material and shows information ([0048, 0074]) or ultra violet rays ([0050]).

In Reference to Claim 53
	See rejection of Claims 34.

In Reference to Claim 54
See rejection of claim 40.

In Reference to Claim 55
See rejection of Claim 41.  

In Reference to Claim 56
See rejection of Claims 36 and 41.



In Reference to Claim 59
	See rejection of Claims 35, 38, and 41.

In Reference to Claim 60
	See rejection of Claims 35 and 41.

In Reference to Claim 61
	See rejection of Claims 37, 40, and 41.

In Reference to Claim 66
	Koyama discloses a chip tray to hold the gaming chips (Fig. 8).

Allowable Subject Matter
7.	Claims 52 and 62-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest that the chips are assessed in a sealed, light transmitting, or portable case.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715